Case: 20-20423     Document: 00515955542         Page: 1     Date Filed: 07/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 28, 2021
                                  No. 20-20423
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Jamal Alridge,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-681-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Christopher Jamal Alridge appeals the 70-month, within-guidelines
   range sentence imposed upon his guilty plea to possession of a firearm as a
   felon. On appeal, he challenges the application of the sentence enhancement
   under U.S.S.G. § 2K2.1(b)(6)(B).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20423      Document: 00515955542          Page: 2    Date Filed: 07/28/2021




                                    No. 20-20423


          The district court did not clearly err by applying the enhancement,
   which adds four levels if a defendant “used or possessed any firearm or
   ammunition in connection with another felony.” § 2K2.1(b)(6)(B); see
   United States v. Coleman, 609 F.3d 699, 708 (5th Cir. 2010). Alridge’s
   assertion that “he scooped up the pistol” and that the fight ended moments
   later is consistent with the finding in the presentence report that Alridge took
   the firearm during the assault. Thus, a finding that Alridge assaulted the
   complainant “in the course of committing theft” is plausible in light of the
   record as a whole See Sorrells v. State, 343 S.W.3d 152, 155-56 (Tex. Crim.
   App. 2011); Tex. Penal Code § 29.01(1).
          Additionally, we have held that Guideline § 2K2.1 does not expressly
   prohibit the application of both § 2K2.1(b)(4)(A) because a firearm was
   stolen and § 2K2.1(b)(6)(B) for using or possessing a firearm in connection
   with another felony offense and that the enhancements do not double count,
   impermissibly or otherwise, the same conduct. See United States v. Luna, 165
   F.3d 316, 323-24 (5th Cir. 1999); accord United States v. Jimenez-Elvirez, 862
   F.3d 527, 541 (5th Cir. 2017). A panel of this court may not overrule the
   decision of another panel absent an en banc or superseding Supreme Court
   decision. United States v. Lipscomb, 299 F.3d 303, 313 & n.34 (5th Cir. 2002);
   see also Wicker v. McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).
   Furthermore, we continue to reject the assertion that a firearm did not
   facilitate another felony offense when there was no separation of time or
   conduct between the theft of the firearm and the illegal possession of the
   firearm. See United States v. Perez, 585 F.3d 880, 886-87 (5th Cir. 2009).
   Alridge’s possession of the stolen firearm had the potential to facilitate the
   ongoing robbery. See § 2K2.1, comment. (n.14).
          The district court’s judgment is AFFIRMED.




                                          2